Title: Indenture for Land at Fort Warburton, 31 August 1815 (Abstract)
From: Madison, James,Digges, Thomas Attwood,Digges, William Dudley
To: 


                    § Indenture for Land at Fort Warburton. 31 August 1815. “This Indenture … between Thomas Attwood Digges [and] William Dudley Digges both of Prince George’s County in the State of Maryland and Robert Brent of the City of Washington in the District of Columbia of the first part and James Madison President of the United States of America of the second part” conveys “unto the said James Madison his heirs executors and administrators and his successor and successors in

office” a “lot or parcel” adjacent to Fort Warburton for the price of $8,461 “paid by the said James Madison.” Describes the boundaries of the lot. States that “the said James Madison hereby covenants for himself and his successors in office that the United States shall not obstruct or in any way trespass upon the now high and public ridge road leading through the pasture gates to and nearly along the lines now sold, down to the wharf and fishing landings and to continue and keep perfect the under drains of water from the fort and its ditch discharges down to the river shores and in no ways to obstruct or injure the fishing and fishing shores adjoining the fort lot, as well as to keep in repair (as was agreed on when the first lot was sold between Henry Dearborn Secretary of War and the said Thomas Attwood Digges) the present platform wharf for the joint uses and benefits of the parties to this present Indenture.” Adds that “whereas the said Thomas Attwood Digges did by a certain deed or Indenture of bargain and sale bearing date on the fifteenth day of April in the year of our Lord one thousand eight hundred and eight convey to Thomas Jefferson then President of the United States aforesaid for the special use and to the sole benefit of the said United States a certain lot or parcel of land described in said deed or indenture of bargain and sale and whereas it is understood that the said deed or indenture has not been recorded as the law prescribes whereby the right and title of the said United States to the said lot or parcel of land may be impaired the said parties of the first part do hereby recognize and acknowledge the said deed or indenture and every word and part thereof in as full and ample a manner as if the same were here inserted in words at length or made part of this present deed of bargain and sale.” Written below the copied signatures of Thomas Digges, William Digges, Brent, and witnesses George Page and Thomas Ferral are the following notes: “At the foot and on the back of the foregoing Deed was thus written viz: City of Washington District of Columbia. Received on the day of the date of the foregoing deed of and from the above named James Madison the sum of eight thousand four hundred and sixty one dollars current money of the United States being the consideration money in the said deed mentioned”; and “Prince George’s County Sct: Be it remembered that on this thirty first day of August 1815 personally appeared before us Thomas Attwood Digges William Dudley Digges and Robert Brent who severally acknowledged the within deed or instrument to be their act and deed and the land and premises therein mentioned and thereby sold to be the right of James Madison President of the U. States his successor and successors in office forever for the sole benefit of the U. States according to the purport and true meaning of the said deed or instrument of writing and the acts of Assembly in such case made and provided. In this acknowledgment prior thereto the said Robert Brent signed and acknowledged the same with the reservation expressed on the other side.” The latter paragraph was signed by Page and Ferral. Brent’s reservation reads as follows: “In the conveyance made by the undersigned it is expressly declared by him before his signature and acknowledgment of this instrument—That as he acts in the character of a Trustee only he cannot nor does not agree to warrant and defend the property further than the rights vested in him as Trustee by law will authorise nor does he promise to warrant or defend it against the rights of any others than those holding by from or under him; and as the deed of trust to him, It is believed; recognizes a life estate in Mrs. Jane

Fitzgerald in the event of the death of Thomas Attwood Digges prior to hers it is understood that so far as the undersigned means to convey the contingent right of the said Mrs. Fitzgerald is not to be affected.” Recorded 5 Feb. 1816. A final note dated 25 Nov. 1842 and signed by Richard Gill, “Clerk of the Court of Appeals for the Western Shore of Maryland,” certifies “that the foregoing is a full and true copy taken from Liber T St No: 1 folios 49 &c: one of the Land Records of the Court of Appeals for the Western Shore of said State.”
                